DETAILED ACTION
This action is responsive to the claim amendments and remarks filed 08 December 2021. Examiner acknowledges the amendments made to claims 1-2, 5, 8, 10, and 14-16, and the cancellations of claims 4 and 6-7. Claims 1-3, 5, and 8-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh (US-20060122488-A1, previously presented) in view of Gellman (US-20040068203-A1, previously presented) and Glossop (US-20050182319-A1, previously presented).
Regarding claim 1, Kajbafzadeh teaches a method of determining mechanical properties of a pelvic cavity of a person or an animal, the pelvic cavity including a plurality of organs (measuring the pressure within the lower urinary tract of the patient (Kajbafzadeh, Paragraph [0004])) and the method comprising a step during which pressure is measured at one or more points of a surface of one of the plurality organs of said pelvic cavity (measurements of pressure in the lower urinary tract…as the bladder is filled and during voiding (Paragraph [0009])), and during which, simultaneously, movements of a plurality of organs of said pelvic cavity are also measured (imaging of the lower urinary tract, as the bladder is filled and during voiding (Paragraph [0009])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh so as to incorporate measuring at one or more points of the surface of one of the organs of said pelvic cavity as taught by Gellman as measuring pressure on a surface of the organ is indicative of the pressure applied by the wall of the organ on the pressure sensor (Gellman, Paragraph [0060]).
However, Kajbafzadeh in view of Gellman fails to explicitly disclose said method also including a step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity, a step of modifying the mechanical properties of the digital model in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the plurality of organs of the digital model are equal to the measured pressures, and a step of modifying the digital model in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph 

Regarding claim 2, Kajbafzadeh in view of Gellman and Glossop teaches the method according to claim 1, but Kajbafzadeh fails to explicitly disclose that said organ on the surface of which pressure is measured is the vagina or the rectum. However, Gellman does disclose that said organ on the surface of which pressure is measured is the vagina or the rectum (The device can be positioned within a body of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate said organ on the surface of which pressure is measured is the vagina or the rectum as taught by Gellman so as to determine the resistance to movement of the lateral walls of the vagina, which can be indicative of a defect in the vaginal walls (The resistance to movement may be, for example, indicative of a defect in the vaginal walls (Gellman, Paragraph [0054])).
Regarding claim 3, Kajbafzadeh in view of Gellman teaches the method according to claim 1, wherein the movements of said pelvic cavity are measured from data obtained by MRI of the person or of the animal (Kajbafzadeh, Paragraph [0009]).
Regarding claim 13, Kajbafzadeh in view of Gellman teaches the method according to claim 3, wherein the movements of said pelvic cavity are measured from data obtained by dynamic MRI of the person or of the animal (imaging of the lower urinary tract, as the bladder is filled and during voiding (Kajbafzadeh, Paragraph [0009]), wherein imaging during the filling and voiding of the bladder reads on the MRI being dynamic).
Regarding claim 16, Kajbafzadeh in view of Gellman and Glossop teaches the method according to claim 1, but Kajbafzadeh fails to explicitly disclose that the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property. Glossop teaches that modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property (The same or a similar device may be used to dynamically reference the movements affecting the anatomical region and modify the registration in real time (Glossop, Abstract)).
.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman and Glossop as applied to claim 1 above, and further in view of Brandao et al. ("Magnetic resonance imaging of the pelvic floor: From clinical to biomechanical imaging", previously presented), hereinafter Brandao.
Regarding claims 14 and 15, Kajbafzadeh in view of Gellman and Glossop teaches method according to claim 1, but Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity comprises a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal. Brandao discloses the use of static and dynamic MRI for the purpose of biomechanical simulation modeling, wherein Brandao further discloses using static MRI data for imaging purposes (left and right sides of the PFM can be evaluated in the axial static MR images and further categorized as having a normal structure, minor/partial injuries and major damage/tear (Brandao, Page 1325, Second Column, First Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as 
Further regarding claim 15, Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity also comprises a step of constructing a digital model of the pelvic cavity from standard mechanical properties. Glossop teaches constructing a digital model of the pelvic cavity from standard mechanical properties (Glossop, Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate a step of constructing a digital model of the pelvic cavity from standard mechanical properties as taught by Glossop so as to correlate measured mechanical properties to different physiological cycles (Glossop, Paragraph [0170]).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer (GB-2075840-A, previously presented) in view of Poeggel et al. ("Optical Fibre Pressure Sensors in Medical Applications", previously presented), hereinafter Poeggel, and Smith (US-20170258345-A1, previously presented).
Regarding claim 8, Steer teaches a measuring device for measuring pressure in an organ of a pelvic cavity, the device comprising a pressure sensor mounted in a housing (Steer, Page 2, lines 58-62, Figure 3), and a closed flexible reservoir mounted in said housing (Page 2, lines 62-66, Figure 3) and having a surface that constitutes a pressure measuring surface (Page 2, lines 62-66, Figure 3), the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity (Page 2, lines 83-88) and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the sensor (Page 2, lines 70-73), wherein the housing comprises an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer so as to incorporate the use of an optical fiber pressure sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (OFS can be fabricated from silica glass, which is a dielectric material and is inherently immune to electromagnetic interference (EMI). This makes OFS-based device compatible with the medical environment where EMI is central to a range of diagnostic and treatment techniques, such as MRI, computed tomography (CT) scan, RF/microwave thermal ablation and other imaging and invasive medical procedures (Poeggel, Page 17124, Paragraph 2)).
However, the combination of Steer in view of Poeggel fails to explicitly disclose that the housing is non-metallic. Smith discloses a device for measuring pressure in an organ of the pelvic cavity, wherein Smith further discloses that the housing of the device is non-metallic (With continued reference to FIG. 1, the hollow tube 15 can be formed of flexible, biocompatible material, such as PVC or a polyolefin, with sufficient properties, such as wall thickness, to resist collapse under normal conditions, and sized in length to extend from within a cavity (e.g., the alimentary canal or urinary tract) of a patient to outside the body of the patient (Smith, Paragraph [0023])).

Regarding claim 9, Steer in view of Poeggel and Smith teaches a measuring device according to claim 8, wherein the flexible reservoir is filled with a fluid or with a gel (Steer, Page 2, lines 83-88).
Regarding claim 10, Steer in view of Poeggel and Smith teaches a measuring device according to claim 8, having a longitudinal direction, and wherein a normal of said substantially planar surface is perpendicular to the longitudinal direction (Steer, Figure 3, wherein the entire length of tube 200 is considered substantially planar and has a normal perpendicular to a longitudinal axis along the length of the tube).
Regarding claim 11, Steer in view of Poeggel and Smith teaches a device according to claim 8, wherein at least a portion of the sensor is mounted in said flexible reservoir or else in contact with a surface of said flexible reservoir (Steer, Page 2, lines 70-73, Figure 3). However, Steer fails to explicitly disclose that the sensor is an optical fiber sensor. Poeggel teaches an optical fiber sensor (Poeggel, Abstract; Page 17130, Paragraph 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer in view of Poeggel and Smith so as to incorporate the use of an optical fiber sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (Poeggel, Page 17124, Paragraph 2).
Regarding claim 12, Steer in view of Poeggel and Smith teaches a measuring device according to claim 8, wherein the surface of the closed flexible reservoir is a flexible surface (Steer, Page 2, lines 62-66, Figure 3).
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 7-12), examiner does not find Applicant’s arguments persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Kajbafzadeh and Gellman failing to teach a deice in which the pressure measurement is performed by a substantially planar membrane delimited by an opening in the frame of the device (with respect to claims 1-3, 5, 8, and 13-16, with which Kajbafzadeh and Gellman are relevant), Gellman failing to disclose a method in which the parameters of the digital model obtained from the measurements are modified in order to be able to simulate a possible mechanical behavior after, for instance, a surgical operation (with respect to claims 1-3, 5, 8, and 13-16, with which Gellman is relevant), Kajbafzadeh, Gellman, Glossop, and Brandao failing to disclose modeling a patient’s pelvic cavity and then modifying it in order to know the possible consequences, especially after a surgical operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the amended limitations of claim 1 and Applicant’s respective arguments, with respect to the argument that none of the cited documents discloses a method for determining the mechanical properties of a pelvic cavity, in which a model is constructed from measurements taken directly on a patient, and then modified in order to simulate a potential behavior, Kajbafzadeh in view of Gellman and Glossop teaches this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wherein Kajbafzadeh in view of Gellman and Glossop teaches a method for determining the mechanical properties of a pelvic cavity (Kajbafzadeh, Paragraphs [0004], [0009]), in which a model is constructed from measurement taken directly on a patient (Glossop, Paragraphs [0136], [0115]), and then modified in order to simulate potential behavior (Glossop, Paragraph [0170]; wherein the combination of Kajbafzadeh in view of Gellman and Glossop would teach the mechanical property to be modified as being the pressure as measured by Kajbafzadeh).
Regarding the amended limitations of claim 8 and Applicant’s respective arguments, with respect to the argument that none of the cited documents discloses a pressure measuring device with a non-metallic frame, in which the pressure measuring surface is substantially planar and delimited by an opening in the frame. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wherein Steer in view of Poeggel and Smith teaches a pressure measuring device (Steer, Page 2, lines 58-62, 70-73, Figure 3) with a non-metallic frame (Smith, Paragraph [0023]), in which the pressure measuring surface is substantially planar (Steer, Figure 3, element 208) and delimited by an opening in the frame (Steer, Figure 3, element 210).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791